Title: To Thomas Jefferson from Albert Gallatin, 22 November 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Nover. 22. 1808
                  
                  I enclose sundry letters which will I hope be sufficiently intelligible. Indisposition prevents my writing more at large. I wish to have the Nantucket letter, signed I believe by Coffin, which stated the vessels that might be trusted. You did not return it; and it would assist me in checking special applications. 
                  Respectfully Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               